Citation Nr: 0817375	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  03-21 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than March 20, 
2003, for the grant of a 50 percent disability rating for 
headaches, the manifestation of service-connected anxiety 
neurosis.

2.  Entitlement to an effective date earlier than April 12, 
2007, for the grant of service connection for lumbar spine 
strain (claimed as arthritis).

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar spine strain (claimed as arthritis).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in June 2003, 
July 2003, and April 2007, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  By 
the June 2003 rating decision the RO, in pertinent part, 
increased the assigned rating for the veteran's service-
connected headaches from 30 to 50 percent, effective April 3, 
2003.  The subsequent July 2003 rating decision assigned the 
current effective date of March 20, 2003.  Finally, the April 
2007 rating decision established service connection for the 
veteran's low back disorder, evaluated as 10 percent 
disabling, effective from April 12, 2007.

The Board previously adjudicated the earlier effective date 
claim for the veteran's headaches by an April 2005 decision, 
denying the claim.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an April 2006 Order, the Court, pursuant to a joint 
motion, vacated the Board's decision to the extent it denied 
an earlier effective date for the 50 percent rating.

In February 2007, the Board remanded the veteran's headaches 
claim for additional development.  The case has been returned 
to the Board for further appellate consideration.  As a 
preliminary matter, the Board finds that the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  By a January 1985 rating decision, the RO denied a rating 
in excess of 30 percent for the veteran's service-connected 
headaches, as a manifestation of anxiety neurosis.  Although 
the veteran initiated an appeal of that decision, he did not 
perfect it by filing a timely Substantive Appeal after a 
Statement of the Case (SOC) was promulgated in February 1985.

3.  Thereafter, the next written communication in which the 
veteran indicated he was seeking an increased rating for the 
headaches, as a manifestation of anxiety neurosis, was 
received by VA on March 20, 2003.

4.  A thorough review of all evidence of record does not 
reflect it was factually ascertainable prior to March 20, 
2003, that the veteran satisfied the criteria for a 50 
percent rating for his service-connected headaches, as a 
manifestation of anxiety neurosis.

5.  The April 2005 Board decision also denied service 
connection for a low back disorder.  Although the veteran 
appealed that decision to the Court, and advanced arguments 
on that claim in a November 2005 appellant's brief, that 
claim was dismissed pursuant to the joint motion that was the 
basis for the April 2006 Court Order.

6.  Following the joint motion and Order of the Court, the 
next written communication in which the veteran indicated he 
was seeking service connection for a low back disorder were 
documents submitted by the veteran's attorney with a cover 
letter dated September 26, 2006.

7.  The veteran's service-connected low back disorder is 
manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

8.  The veteran's service-connected low back disorder is 
manifested by pain.  However, his pain is not of such 
severity as to result in forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; nor favorable ankylosis 
of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 20, 
2003, for the grant of a 50 percent disability rating for 
headaches, the manifestation of service-connected anxiety 
neurosis, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2007).

2.  The criteria for an earlier effective date of September 
26, 2006, for the grant of service connection for a low back 
disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400 (2007).

3.  The criteria for an initial rating of 20 percent for the 
veteran's service-connected low back disorder are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Board 
acknowledges that it does not appear the veteran was sent any 
such pre-adjudication notice with respect to the April 2007 
rating decision.  Nevertheless, the issues on appeal are from 
the initial rating and effective date assigned for the 
disability following the establishment of service connection.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify on these issues is satisfied.

With respect to the earlier effective date claim for the 
headaches as a manifestation of anxiety, the Board observes 
that the veteran was sent pre-adjudication notice regarding 
his increased rating claim by a letter dated in April 2003, 
which is clearly prior to the June 2003 rating decision that 
is the subject of this appeal.  He was also sent additional 
notification on this claim by a letter dated in February 
2007, in accord with the Board's remand directives.  Taken 
together, these letters informed the veteran of the evidence 
necessary to substantiate his current appellate claim, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the February 2007 
letter contained the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's holding in Dingess/Hartman, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  

The Board also observes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims, including 
those submitted during his appeal to the Court, have 
indicated familiarity with the requirements for the benefits 
sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The duty to assist the veteran has been satisfied in this 
case.  All relevant medical records pertinent to the current 
appellate claims are in the claims folder.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  He has had the opportunity to present evidence 
and argument in support of his claims, and has not expressed 
a desire for a Board hearing in conjunction with this appeal.  
Further, he was accorded VA medical examinations of his 
headaches/anxiety neurosis in May 2003, and for his low back 
in April 2007.  Moreover, as a general rule the adjudication 
of a claim for an earlier effective date is based upon 
evidence already in the claims folder; the resolution of the 
claim depends upon when certain document(s) were either 
received by VA and/or promulgated to the veteran.  In 
pertinent part, any current examination would show the level 
of disability at this time, and not whether it was factually 
ascertainable a higher rating was warranted prior to the 
current effective date.  Thus, there is no reasonable 
possibility that any additional development could support the 
veteran's claim.  Consequently, the Board concludes that the 
duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Here, the headaches/anxiety 
neurosis claim pertains to the assignment of an increased 
rating, while the low back claim pertains to the effective 
date for the initial grant of service connection.  As 
detailed below, different criteria are for consideration.  

Despite the foregoing, both claims are dependent upon the 
receipt of the veteran's claim.  The VA administrative claims 
process recognizes formal and informal claims.  A formal 
claim is one that has been filed in the form prescribed by 
the Secretary.  38 C.F.R. § 3.151.  Any communication or 
action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

A.  Headaches/Anxiety Neurosis

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under § 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) 
required a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.

With respect to the first element, the Board notes that, 
historically, service connection was established for anxiety 
reaction with headaches by an August 1955 rating decision, 
evaluated as noncompensable (zero percent disabling).  
Thereafter, a May 1978 rating decision increased the assigned 
rating to 10 percent, effective March 7, 1978, while a 
September 1982 rating decision assigned a 30 percent rating, 
effective August 16, 1982.  Nothing in the record indicates 
the veteran disagreed (i.e., initiated an appeal) to these 
assigned ratings, or the effective dates thereof.  By a 
January 1985 rating decision, the RO denied a rating in 
excess of 30 percent for the veteran's service-connected 
headaches, as a manifestation of anxiety neurosis.  Although 
the veteran initiated an appeal of that decision, he did not 
perfect it by filing a timely Substantive Appeal after a SOC 
was promulgated in February 1985.

Thereafter, the next written communication in which the 
veteran indicated he was seeking an increased rating for the 
headaches, as a manifestation of anxiety neurosis, was 
received by VA on March 20, 2003.  No written communication 
was submitted prior to that date in which the veteran 
indicated he as seeking an increased rating for his service-
connected headaches/anxiety neurosis.  In fact, following the 
final January 1985 rating decision the next communication 
from the veteran in the record appears to be Reports of 
Contact dated in March and December 2001 regarding a claim of 
service connection for a skin disorder, which was ultimately 
denied by an April 2002 rating decision which the veteran did 
not appeal.

In view of the foregoing, the Board finds that the record 
clearly shows there was no unadjudicated increased rating 
claim received by VA prior to May 20, 2003.  Therefore, an 
earlier effective date cannot be established on this basis.  

Turning to the second element, the Board observes that the 
joint motion which was the basis for the Court's April 2006 
Order contended that the Board did not identify and consider 
the evidence of record pertinet to the determination that it 
was not factually ascertainable from the evidence of record 
that the disability had increased in severity.  The joint 
motion contented that to arrive at this conclusion, the Board 
simply cited to the schedule for rating disabilities and 
mentioned no evidence.  Consequently, it was contended that 
this analysis was not consistent with the requirement that 
the Board review the entire record to determine whether a 50 
percent rating was ascertainable within a year prior to the 
March 20, 2003.  

In regard to the contentions of the joint motion, the Board 
notes that the evidence of record includes the veteran's 
service medical records; multiple post-service treatment 
records which include references to the veteran's headaches 
and anxiety; and VA medical examinations which evaluated the 
severity of this service-connected disability, to include 
those conducted in August 1955, January 1962, April 1978, 
September 1982, August 1984, December 1984, and May 2003.  

Migraine headaches are evaluated pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

The November 2005 appellant's brief contended, in pertinent 
part, that the Board failed to consider the September 1982 VA 
medical examination as showing a 50 percent rating was 
warranted prior to May 20, 2003.  It was noted that the 
examiner stated that "[i]t appears likely to me that he does 
suffer considerable [sic] in the way of headaches and that 
these do represent an impairment for regular gainful 
employment."  Based on this statement, it was essentially 
contended that the veteran had satisfied the criteria for a 
50 percent rating under Diagnostic Code 8100 as the headaches 
had caused "severe economic inadaptability."

The Board observes that it was the findings of this 
examination that resulted in the 30 percent evaluation 
assigned by the September 1982 rating decision.  As such, for 
the Board to now find that it warranted a 50 percent rating 
would be in violation of the rule of finality.  More 
importantly, neither the September 1982 examination, nor the 
other VA medical examinations of record, nor the treatment 
records, reflect that the veteran's headaches had resulted in 
very frequent completely prostrating and prolonged attacks 
that had resulted in severe economic inadaptability.  In 
fact, a review of this medical evidence indicates that the 
severity and frequency of the veteran's headaches was 
adequately reflected by the 30 percent evaluation.

The Board further notes while the September 1982 examiner did 
state the headaches represented an impairment for regular 
gainful employment, he also stated that the veteran did not 
appear disabled for gainful employment.  Similar findings 
were advanced in August and September 1984.  For example, the 
August 1984 VA examiner stated that the headaches would 
represent some hinderance, but would not appear to make him 
incapable of further employment.

Although the Board does not dispute the headaches did cause 
some occupational impairment prior to May 20, 2003, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  In other words, all compensable 
evaluations represent some degree of occupational impairment.  
Here, the competent medical evidence does not reflect that 
the medical evidence showed the headaches had resulted in 
severe economic inadaptability prior to May 20, 2003.

The Board further notes that the current 50 percent 
evaluation was based upon the determination that the anxiety 
neurosis and not the headaches was the predominant 
disability.  Diagnostic Code 9400 provides that a generalized 
anxiety disorder is evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders.  38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

In this case, the Board observes that the evidence of record 
does not reflect that the veteran met or nearly approximated 
the criteria for a 50 percent rating prior to May 20, 2003.  
For example, the August 1955 VA medical examination, in 
pertinent part, described his anxiety reaction as mild.  The 
subsequent April 1978 VA examination found he did not show 
any symptoms of a psychiatric disorder.  Although the 
September 1982, August 1984, and December 1984 VA medical 
examinations, as well as subsequent treatment records, 
include findings of depression, anxiety, and insomnia/chronic 
sleep disorder, such symptomatology is associated with the 
schedular criteria for a 30 percent rating.  

The Board also finds, based on a review of all evidence of 
record including the aforementioned VA medical examination 
and treatment records, that the competent medical evidence 
does not reflect prior to March 20, 2003, that the veteran's 
anxiety neurosis was manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships or that his headaches were manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

In view of the foregoing, the Board finds that it was not 
factually ascertainable prior to May 20, 2003, that the 
veteran satisfied the criteria for a 50 percent rating for 
his service-connected headaches, as a manifestation of 
anxiety neurosis.  

For these reasons, the Board concludes that an earlier 
effective date is not warranted, and the claim must be 
denied.

B.  Low Back

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  See 38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110.  The 
pertinent regulation provides that the effective date in the 
case of a reopened claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).

In this case, the record reflects, in pertinent part, that 
the April 2005 Board decision denied service connection for a 
low back disorder.  Although the veteran appealed that 
decision to the Court, and advanced arguments on that claim 
in a November 2005 appellant's brief, that claim was 
dismissed pursuant to the joint motion that was the basis for 
the April 2006 Court Order.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1100.  Consequently, the Board's denial of service 
connection for this disability is final, and the effective 
date can be no earlier than the date of a new claim.  
38 U.S.C.A. § 5110.  

Following the joint motion, the next written communication in 
which the veteran indicated he was seeking service connection 
for a low back disorder were documents submitted by the 
veteran's attorney with a cover letter dated September 26, 
2006.  The Board directed the RO to this evidence as part of 
the February 2007 remand, and this ultimately resulted in 
service connection being established for the low back 
disorder.

In view of the foregoing, the Board finds that these 
documents constitute a valid claim of service connection for 
a low back disorder in this case.  Although it does not 
appear these documents were date-stamped when they were 
received by VA, the Board has resolved reasonable doubt in 
the veteran's favor and found that it should be from the 
September 26, 2006, date of the cover letter.  See 38 C.F.R. 
§ 3.102.  Thus, the veteran is entitled to an effective date 
of September 26, 2006, for the grant of service connection 
for a low back disorder, as this date represents the later of 
the date of receipt of the claim or the date entitlement 
arose.  




II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

In this case, the Board finds that the veteran's service-
connected low back disorder is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Although imaging studies conducted as 
part of the April 2007 VA examination resulted in an 
impression of normal lumbar spine, the examiner specifically 
found that the muscle spasm, localized tenderness, or 
guarding was severe enough to be responsible for abnormal 
gait or abnormal spinal contour.  The examiner specifically 
described the abnormal gait as antalgic, waddling.  In 
addition, the examiner indicated that the abnormal spinal 
curvature was lumbar flattening.  For these reasons, the 
Board finds that the veteran is entitled to an initial rating 
of 20 percent under the General Rating Formula for Diseases 
and Injuries of the Spine during the entire appeal period at 
issue.

The Board further finds that a rating in excess of 20 percent 
is not warranted in this case, to include on the basis of a 
"staged" rating(s).  

The Board acknowledges that the veteran's service-connected 
low back disorder is manifested by pain.  However, his pain 
is not of such severity as to result in forward flexion of 
the thoracolumbar spine limited to 30 degrees or less; nor 
favorable ankylosis of the entire thoracolumbar spine.  For 
example, the April 2007 VA medical examination showed he had 
forward flexion to 90 degrees, with some tenderness beginning 
at 80 degrees; extension to 20 degrees, with tenderness 
beginning at 20 degrees; left lateral bending to 30 degrees, 
with some tenderness beginning at 25 degrees; right lateral 
bending to 25 degrees, with some tenderness beginning at 15 
degrees; left rotation to 25 degrees with some tenderness 
beginning at 20 degrees; and right rotation to 20 degrees 
with some tenderness beginning at 15 degrees.  Moreover, the 
examiner noted that, with repetitive use, there was some 
increase in pain without additional weakness, excess 
fatigability, incoordination, lack of endurance, or 
additional loss in range of motion.  The examiner also 
specifically stated that there was no thoracolumbar spine 
ankylosis.

The Board notes that the rating criteria also provide for 
evaluation under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  However, in this 
case the veteran is not service connected for intervetebral 
disc syndrome.  Moreover, the April 2007 VA medical 
examination indicated that there was no such impairment.  
Consequently, this Formula is not for consideration in the 
instant case.   

For these reasons, the Board finds that the veteran is 
entitled to an initial rating of no more than 20 percent for 
his service-connected low back disorder.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than March 20, 2003, 
for the grant of a 50 percent disability rating for 
headaches, the manifestation of service-connected anxiety 
neurosis, is denied.

Entitlement to an earlier effective date of September 26, 
2006, for the grant of service connection for lumbar spine 
strain (claimed as arthritis) is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.

Entitlement to an initial rating of 20 percent for lumbar 
spine strain (claimed as arthritis) is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


